Citation Nr: 1430805	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-04-617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.
 
2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to May 1970.  The Veteran died in September 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO denied entitlement to DIC benefits on the basis that the appellant was not the surviving spouse of the deceased Veteran.  The appellant appealed the above-cited rating action to the Board, and in September 2011, the Board remanded the claim for additional development.  These matters have returned to the Board for further appellate consideration. 

In March 2011, the appellant was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of that hearing has been associated with the claims files.

The Board has not only reviewed the Veteran's physical claims files but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's cause of death is related to his service. She argues that his service-connected posttraumatic stress disorder (PTSD) caused or contributed to his death.  She asserts that his drug abuse, which was secondary to his PTSD, led to the use of intravenous drugs, which in turn caused him to contract HIV (human immunodeficiency virus), which weakened his immune system and made him susceptible to infection and pneumonia, and thereby led to his death.  See e.g., appellant's representative's brief, dated in January 2014.  

As an initial matter, the Board notes that in its September 2011 Remand, both issues on appeal were characterized as "to include the question of eligibility for DIC benefits as a surviving spouse."  However, subsequent to the Board's Remand, the appellant has submitted an amended Certificate of Death for the Veteran in which she is listed as the surviving spouse.  Furthermore, the New York State Department of Health has reported that it has no record of a divorce between the appellant and the Veteran.  The appellant has stated that she was married to the Veteran at all times since they were married in 2000, and a Certification of Marriage is of record.  The Appeals Management Center has essentially conceded that the appellant is the Veteran's surviving spouse, and the Board will therefore consider the issue of "eligibility for DIC benefits as a surviving spouse" to have been resolved in the appellant's favor, and will analyze the issues on the merits.  

The Veteran's certificate of death indicates that he died in September 2007.  The death certificate lists the immediate cause of death as septic shock, and the underlying causes of death as ARDS (acute respiratory distress syndrome), and pneumonia. 

At the time of the Veteran's death, service connection was in effect for: PTSD, evaluated as 70 percent disabling, with an effective date of November 12, 1998.  The Veteran was also awarded total disability resulting in individual unemployability (TDIU) since November 12, 1998.

A VA opinion from a physician, dated in December 2011, shows that it was indicated that the Veteran's claims files had been reviewed.  The VA physician  indicated that it was less likely as not (less than 50 percent probability) that the Veteran's cause of death was related to his service-connected PTSD.  The VA physician stated the following:  The Veteran died from septic shock secondary to acute respiratory distress syndrome and pneumonia.  He was on active duty from 1968 to 1970.  He was admitted to a VA hospital in September 2007 for a one-week history of productive cough and sore throat.  He was diagnosed with pneumonia, and he subsequently went into respiratory failure and renal failure, and terminal shock.  His active duty service is not related to the development of his acute infection in 2007 which rapidly progressed, became refractory to treatment, and caused his death.  The Veteran's death was caused by an acute infection (pneumonia) which was refractory to treatment.  Severe pneumonia caused by any bacteria or virus can cause acute respiratory distress syndrome which was the terminal event.  Pneumonia occurring in an immunocompromised patient carries more risk of complications and can fail to respond to treatment, putting him at risk for ARDS as well.  The Veteran's HIV rendered him immunocompromised.  His HIV was not secondary to PTSD.  Drug and alcohol abuse could have contributed to his acquiring HIV, however, his drug and alcohol abuse were independent of his service-connected PTSD.  His death, caused by a severe respiratory infection therefore is less likely the result of his PTSD.

The December 2011 VA physician opined that Veteran's drug and alcohol abuse "could have contributed to his acquiring HIV," and that the Veteran's HIV "rendered him immunocompromised."  However, he concluded that, "His drug and alcohol abuse were felt to be independent of his service-connected PTSD."  In support of his conclusion, December 2011 VA physician stated, "Please refer to mental health RO exam."  This appears to be a reference to a February 2001 VA PTSD examination report, which is the most recent VA examination report of record for PTSD.  This report shows that the examiner stated, "His Post-traumatic stress disorder symptoms occur even in the context of the Veteran not using any substances illegal or otherwise."  The December 2011 VA physician, however, did not reconcile his opinion with that of an October 2000 VA physician, who opined that the Veteran's substance dependence had developed after, and was a result of, his PTSD.  (See October 2000 VA treatment report).  

Accordingly, on remand, the claims files should be returned to the December 2011 VA physician for a supplemental opinion that addresses the above-cited October 2000 VA physician's opinion and the appellant's contention that the Veteran's drug abuse, which was secondary to his PTSD, led to the use of intravenous drugs, which in turn caused him to contract HIV (human immunodeficiency virus), which weakened his immune system and made him susceptible to infection and pneumonia, and thereby led to his death.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims files for review by the physician who provided the December 2011 VA opinion.  After a review of an October 2000 VA physician's opinion that the Veteran's substance dependence developed after, and was a result of, his PTSD, the December 2011 VA physician should provide a nexus opinion as to:

a) Whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's drug abuse was caused or aggravated by his PTSD, and 

b) Whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's cause of death was caused or aggravated by his service-connected PTSD, to include, if appropriate, the Veteran's associated drug abuse.  In providing the requested opinion, the examiner is requested to address the appellant's contention that the Veteran's drug abuse, which was secondary to his PTSD, led to the use of intravenous drugs, which in turn caused him to contract HIV (human immunodeficiency virus), which weakened his immune system and made him susceptible to infection and pneumonia, and thereby led to his death.  

Rationale for all requested opinions shall be provided.  If the December 2011 VA examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  In so doing, he shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  If the physician who provided the December 2011 VA opinion is not available, or if otherwise appropriate, make the Veteran's claims file available for review by a physician, who should be asked to indicate in his/her medical opinion that such a review was conducted. 

The reviewing physician should provide a nexus opinion as to 
a) Whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's drug abuse was caused or aggravated by his PTSD, and 

b) Whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's cause of death was caused or aggravated by his service-connected PTSD, to include, if appropriate, the Veteran's associated drug abuse.  In providing the requested opinion, the examiner is requested to address the appellant's contention that the Veteran's drug abuse, which was secondary to his PTSD, led to the use of intravenous drugs, which in turn caused him to contract HIV (human immunodeficiency virus), which weakened his immune system and made him susceptible to infection and pneumonia, and thereby led to his death.  

The reviewing physician must also reconcile his or her opinion with an October 2000 VA physician's opinion that the Veteran's substance dependence was a result of, and was developed after, his PTSD.  (See October 2000 VA treatment report). 

All opinions provided must be accompanied by a detailed rationale.  If an opinion cannot be provided without resorting to mere speculation, the reviewer shall provide a complete explanation stating why this is so.  In so doing, he shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



